FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A (claims 39-42, 51, 53-59, 70, and 72) in the reply filed on 09/27/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 43-50, 52, 60-69, and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions of Group II and Species B, there being no allowable generic or linking claim.
It is noted by the Examiner that the Applicant requested consideration of rejoinder of the non-elected inventions- method claims of Group II and Species B of the product claims. Generic/linking claims 39 and 54 as incorporated into the method claims have not been determined to be allowable over the prior art such that rejoinder may be appropriate. There is still a search burden for additionally searching the method claims of Group II as the method claims require full searches within a majority of the general A61F classifications. Regarding the request for rejoinder of Species B, the search and examination burden still remains as the search for a specific ‘plurality of compression devices’ would require further consideration and are understood to be an alternative embodiment as shown by the Figures of the invention. In addition, the generic claims or linking claims of the Species have not been determined to be allowable over the prior 
Response to Amendment
Applicant’s amendments filed on 09/27/2021 to the claims have been acknowledge by the Examiner, wherein original claims 1-38 have been cancelled and new claims 39-72 have been added. The Examiner thanks the Applicant for mapping out the new claims in relation to the cancelled claims and election of invention as originally presented in the Remarks filed on 09/27/2021. Claims 43-50, 52, 60-69, and 71 remain withdrawn as they are claims of non-elected inventions as discussed above. 
Thus, claims 39-42, 51, 53-59, 70, and 72 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/27/2021, with respect to the claims have been fully considered and are moot as the original claims have been cancelled.  The objections of the claims have been withdrawn. 
Applicant's arguments filed 09/27/2021 regarding the prior art rejections of the claims have been fully considered but they are moot as the originally examined claims have been cancelled and new claims have been added.
The Applicant specifically argues the prior art of Gurtner (US 2019/0015225 A1) in the Remarks filed on 09/27/2021. The Applicant specifically argues that the 1) Figures used in Gurtner in the original prior art rejection of the claims are isolated teachings of the reference and 2) the materials of Rastegar and Gurtner are different and unrelated, thus the V-shape would not have been an obvious teaching. The Examiner asserts that the prior art of Gurtner was used as a teaching reference for specifically the shape of the tensioning members of the skin compression device wherein the specific material was not taught or suggests to be modified. Furthermore, original claims have been cancelled such that the newly presented claims with amended limitations may be rejected by newly presented prior art and/or new interpretations of the previously presented prior art may be used to reject the newly presented claims. Prior art rejections for the claims have been amended and have been newly presented as discussed below.
Claim Objections
Claims 51 and 70 is objected to because of the following informalities:  
Both instances of “the skin of the subject” would read better as “the skin of a subject”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar-5th embodiment (US 20130237895 A1) in further view of Eaves (US 20140128819 A1). Rastegar-5th embodiment is defined by Figures 5a-5d and their related disclosures, as well as any general disclosures that are shared among all embodiments of the reference.
Regarding claim 39, Rastegar-5th embodiment discloses a skin compression device (Figure 5a- components 101,201 along with narrowed middle portion forms a compression device structure for wound 300) for shielding a skin of a subject from tensile loading (Abstract, [0005-0007]- discusses that pressure needs to be provided on a wound area to facilitate healing and wherein an adjustable dressing applies this compressive force), the skin compression device comprising: a first tensioning member (Figure 5d- component 101) having a first end and a second end (see annotated Figure 5d above from claim 39 discussion- first and second ends of component 101 are indicated) and being formed of a shape memory alloy ([0104]- “Referring now to FIGS. 5( a)-5(d), the component 101, 201 disposed on the skin can be formed, at least in part, of a shape memory material. “); a second tensioning member (Figure 5d- component 201) having a first end and second end (see annotated Figure 5d below- first and second ends of component 201 are indicated) and being formed of a shape memory alloy ([0104]- a)-5(d), the component 101, 201 disposed on the skin can be formed, at least in part, of a shape memory material.”); a bonding material (Figure 5c- adhesive on a face 303) applied to at least a portion of a surface of the at least two tensioning members for adhering the skin compression device to the skin of the subject ([0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”); and wherein disposal of the skin compression device on the skin increases the temperature of the shape memory alloy ([0104]- “Thus, when disposed on the skin, the component 101, 201 can change shape, in whole or in part, due to a shape memory effect upon being heated by the temperature of the skin to at or above a transition temperature of the shape memory material. An external heat source may also be used to affect the shape change. Such materials are well known in the art and can be either metals or plastics which exhibit the shape memory effect.”, [0106]- “In a variation of such embodiment, the shape memory material dressing can be kept cool and applied to the skin while it is cold. Then the room temperature will activate it to change its shape so that you are not limited to activation with body temperature, which might be very close to the environmental temperature.”), thereby causing the first and second tensioning members (Figure 5d- components 101, 201) to deform and move toward one another and thus compress the area of skin disposed between the first and second tensioning members ([0104]- “In this configuration, the dressing component can be shaped as shown in FIG. 5( d) when subjected to a temperature above the threshold temperature (e.g., body temperature) and can be flat when subjected to a temperature lower than the threshold temperature.”, Figures 5a thru 5d- shows the steps of compression when the components 101,201 are applied to the skin 302 around a wound site 300).
th embodiment does not disclose wherein the first end of the second tensioning member is directly connected to the first end of the first tensioning member, and wherein the second end of the second tensioning member is disposed a distance from the second end of the first tensioning member such that the skin compression device is substantially V-shaped. 
Eaves teaches an analogous compression device (Abstract, Figure 19I- tissue bridge 10E) having first (Figure 19I- lateral section 11A) and second tensioning members (Figure 19I- lateral section 11B) wherein a first end of a second tensioning member is directly connected to a first end of a first tensioning member (see annotated Figure 19I below- indicated first ends of lateral sections 11A,11B at the central section of tissue bridge 10E are shown to directly connected), and wherein a second end of the second tensioning member is disposed a distance from a second end of the first tensioning member (see annotated Figure 19I below- indicated second ends of lateral sections 11A, 11B are indicated to be disposed at a distance) such that the skin compression device is substantially V-shaped (Figure 19I- tissue bridge 10E is shown to be V-shaped). A person of ordinary skill in the art would recognize that the shape of the skin compression device comprising of first and second tensioning members formed of shape memory alloys as disclosed by Rastegar-5th embodiment may have the first and second tensioning members directly connected to one another at their respective first ends and a distance at their second ends to form a V-shaped skin compression device as taught by Eaves, wherein a change in the shape of the skin compression device of Rastegar-5th embodiment would not hinder the functionality of the device to be able to compress a wound area. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Eaves are analogous because they both teach compression devices to compress an affected wound area.
th embodiment to be directly connected in the manner as instantly claimed such that the device forms a V-shape as taught by Eaves. A skilled artisan would have been motivated to utilize a skin compression device wherein the tensioning members are directly connected to form a V-shape because Eaves suggests that the shape and size of the device may be altered to produce a desired resultant force in a particular direction on a tissue plane, dependent on the particular wound needed to be treated (Eaves- [0087]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression device of Rastegar-5th embodiment to have its tensioning members be arranged to form a substantially V-shape because Eaves suggests that this device formation is conventional in compression devices to compress an affected wound area that are analogous to Rastegar-5th embodiment. 

    PNG
    media_image1.png
    496
    353
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    303
    415
    media_image2.png
    Greyscale

Regarding claim 51, Rastegar-5th embodiment as modified by Eaves teaches a kit (Rastegar Claims- generally recites the dressing and associated methods wherein the structure is comprised of multiple parts which are understood to form a kit, Drawings- shows different variations and structures of each variation wherein some structures may be separable), comprising: at least one skin compression device of claim 39 (see claim 39 discussion above- discusses the combination of Rastegar-5th embodiment and Eaves); and a bonding material (Rastegar Figure 5c- adhesive on a face 303) for adhering the at least one skin compression device to the skin of the subject (Rastegar [0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”).
Claims 40-42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar-5th embodiment (US 20130237895 A1) in view of Eaves (US 20140128819 A1), in further view of Levinson (US 20180185196 A1). Rastegar-5th embodiment is defined by Figures 5a-5d and their related disclosures, as well as any general disclosures that are shared among all embodiments of the reference.
Regarding claim 40, Rastegar-5th embodiment as modified by Eaves teaches the skin compression device of claim 39 as discussed above. 
Rastegar-5th embodiment as modified by Eaves does not teach wherein the shape memory alloy is a nickel-titanium alloy. Levinson teaches an analogous skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue portions.”) comprising of tensioning members comprised of shape memory alloys ([0014]- “the regulatable layer or the unstretched layer includes two or more materials (e.g., three, four, five, six, seven, eight, nine, ten, or more materials). In particular embodiments, at least one of the materials (e.g., at least two, three, four, five, or more in one, two, three, four, or more layers) is a stimulus-responsive material (e.g., any described herein). Exemplary materials include… a shape memory alloy”) which are specifically nickel-titanium alloys ([0086]- “Exemplary SMAs include a nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”). Rastegar-5th embodiment and Eaves and Levinson are analogous because the combination and Levinson both teach skin compression devices to close a wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specific shape memory alloy of the tensioning members of Rastegar-5th embodiment as modified by Eaves to be made of nickel-titanium alloy as taught by Levinson. A skilled artisan would have been motivated to utilize a nickel-titanium alloy because this specific shape memory alloy easily responds to external stimuli th embodiment as modified by Eaves to be specifically formed of nickel-titanium alloy because Levinson suggests that the use of this alloy is conventional in skin compression devices to close a wound area that are analogous to Rastegar-5th embodiment as modified by Eaves.
Regarding claim 41, Rastegar-5th embodiment as modified by Eaves and Levinson teaches the skin compression device of claim 40 as discussed above. Rastegar-5th embodiment as modified by Eaves and Levinson further teaches wherein the nickel-titanium alloy is nitinol (Levinson [0086]- “Exemplary SMAs include a nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”).
Regarding claim 42, Rastegar-5th embodiment as modified by Eaves teaches the skin compression device of claim 39 as discussed above.
Rastegar-5th embodiment as modified by Eaves does not teach further comprising an antimicrobial agent associated therewith. Levinson teaches an analogous skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue portions.”) comprising an antimicrobial agent therewith ([0017]- “In any embodiment described herein, the devices, apparatuses, dressings, and/or methods include one or more therapeutic agents selected from growth factors, analgesics (e.g., an NSAID, a COX-2 inhibitor, an opioid, a glucocorticoid agent, a steroid, or a mineralocorticoid agent, or any described herein), antibiotics, antifungals, anti-inflammatory agents, antimicrobials (e.g., chlorhexidine-, iodine-, or silver-based agents, as described herein)”, [0021]- “one or more wound cleansers (e.g., including any antibiotic, antimicrobial, or antiseptic, such as those described herein, in any useful form, such as a brush, spray, film, ointment, cream, lotion, or gel)”). Rastegar-5th embodiment as modified by Eaves and Levinson are analogous because the combination and Levinson both teach skin compression devices to close a wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skin compression device as taught by Rastegar-5th embodiment as modified by Eaves to further comprise an antimicrobial agent associated therewith as taught by Levinson. A skilled artisan would have been motivated to utilize an antimicrobial agent because Levinson suggests that the antimicrobial agents act as therapeutic agents and wound cleansers for the affected area (Levinson- [0017, 0021]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression device as taught by Rastegar-5th embodiment as modified by Eaves to further comprise an antimicrobial agents because Levinson suggests that having antimicrobial agents are conventional in compression devices to close a wound area that are analogous to Rastegar-5th embodiment as modified by Eaves.
Regarding claim 53, Rastegar-5th embodiment as modified by Eaves teaches the skin compression device of claim 51 as discussed above.
Rastegar-5th embodiment as modified by Eaves does not teach further comprising an antimicrobial agent. Levinson teaches an analogous skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue portions.”) comprising an antimicrobial agent ([0017]- “In any embodiment described herein, the devices, apparatuses, dressings, and/or methods include one or more therapeutic agents selected from growth factors, analgesics (e.g., an NSAID, a COX-2 inhibitor, an opioid, a glucocorticoid agent, a steroid, or a mineralocorticoid agent, or any described herein), antimicrobials (e.g., chlorhexidine-, iodine-, or silver-based agents, as described herein)”, [0021]- “one or more wound cleansers (e.g., including any antibiotic, antimicrobial, or antiseptic, such as those described herein, in any useful form, such as a brush, spray, film, ointment, cream, lotion, or gel)”). Rastegar-5th embodiment as modified by Eaves and Levinson are analogous because the combination and Levinson both teach skin compression devices to close a wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skin compression device as taught by Rastegar-5th embodiment as modified by Eaves to further comprise an antimicrobial agent as taught by Levinson. A skilled artisan would have been motivated to utilize an antimicrobial agent because Levinson suggests that the antimicrobial agents act as therapeutic agents and wound cleansers for the affected area (Levinson- [0017, 0021]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression device as taught by Rastegar-5th embodiment as modified by Eaves to further comprise an antimicrobial agents because Levinson suggests that having antimicrobial agents are conventional in compression devices to close a wound area that are analogous to Rastegar-5th embodiment as modified by Eaves.
Claims 54, 57-59, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar-5th embodiment (US 20130237895 A1) in further view of Gurtner (US 20190015255 A1). Rastegar-5th embodiment is defined by Figures 5a-5d and their related disclosures, as well as any general disclosures that are shared among all embodiments of the reference.
Regarding claim 54, Rastegar-5th embodiment discloses a skin compression device (Figure 5a- components 101,201 along with narrowed middle portion forms a compression device structure for wound 300) for shielding a skin of a subject from tensile a)-5(d), the component 101, 201 disposed on the skin can be formed, at least in part, of a shape memory material. “); a second tensioning member (Figure 5d- component 201) having a first end and second end (see annotated Figure 5d above from claim 39 discussion- first and second ends of component 201 are indicated) and being formed of a shape memory alloy ([0104]- “Referring now to FIGS. 5( a)-5(d), the component 101, 201 disposed on the skin can be formed, at least in part, of a shape memory material.”); a supporting member (see annotated Figure 5a below- narrowed section forms an indicated supporting member) that indirectly connects the first end of the first tensioning member to the first end of the second tensioning member ([0105]- “In this regard, the plan or top view shape of the dressing 101, 201 can be shaped like a conventional butterfly bandage having a narrowed section in the middle thereof, as shown in FIG. 5( a).”, see annotated Figure 5a below- indicated supporting member forms a bridge to indirectly connect the indicated first ends of each tensioning member to each other), wherein the supporting member has a first end that is connected to the first end of the first tensioning member and a second end that is connected to the first end of the second tensioning member (see annotated Figures 5a & 5d- indicated first and second ends of indicated supporting member are connected to each first end of each component 101, 201); a bonding material (Figure 5c- adhesive on a face 303) applied to at least a portion of a surface of the at least two tensioning members for adhering the skin compression device to the skin of the subject ([0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, c), preferably disposed on the surface outside of the narrowed portion.”); and wherein disposal of the skin compression device on the skin increases the temperature of the shape memory alloy ([0104]- “Thus, when disposed on the skin, the component 101, 201 can change shape, in whole or in part, due to a shape memory effect upon being heated by the temperature of the skin to at or above a transition temperature of the shape memory material. An external heat source may also be used to affect the shape change. Such materials are well known in the art and can be either metals or plastics which exhibit the shape memory effect.”, [0106]- “In a variation of such embodiment, the shape memory material dressing can be kept cool and applied to the skin while it is cold. Then the room temperature will activate it to change its shape so that you are not limited to activation with body temperature, which might be very close to the environmental temperature.”), thereby causing the first and second tensioning members (Figure 5d- components 101, 201) to deform and move toward one another and thus compress the area of skin disposed between the first and second tensioning members ([0104]- “In this configuration, the dressing component can be shaped as shown in FIG. 5( d) when subjected to a temperature above the threshold temperature (e.g., body temperature) and can be flat when subjected to a temperature lower than the threshold temperature.”, Figures 5a thru 5d- shows the steps of compression when the components 101,201 are applied to the skin 302 around a wound site 300).
Rastegar-5th embodiment does not disclose wherein the first and second tensioning members extend from the supporting member at an angle of at least about 90° such that the skin compression device is substantially bracket- or U-shaped. Gurtner teaches an analogous skin compression device (Abstract, Figure 9D- frame 170 which may be used with a dressing) wherein first and second tensioning members (see annotated Figure 9D below- either set of tensioning members on each side of the frame 170) extend from the supporting member at an angle of at least 90° (see annotated Figure squares, trapezoids, toroids, ovals, or segments and combinations thereof. For example, some devices may be substantially circular, others may be substantially toroidal, and still others may be substantially rectangular.”). A person of ordinary skill in the art would recognize that the skin compression device as disclosed by Rastegar-5th embodiment may have a structure as that shown of the frame or compression device of Gurtner as a change in shape- specifically bracket or U-shape- with angles of at least 90° as taught would not hinder the tensioning members to be able to compress a wound area as the tensioning members are still made of the same shape memory alloys which provide this functionality. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous because they both teach compression devices to compress an affected wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the skin compression device as disclosed by Rastegar-5th embodiment wherein the first and second tensioning members extend from the supporting member at an angle of at least 90° such that the skin compression device is substantially bracket- or U-shaped as taught by Gurtner. A skilled artisan would th embodiment to have a shape such that the first and second tensioning members extend from the supporting member at an angle of at least 90° such that the skin compression device is substantially bracket- or U-shaped because Gurtner suggests that this shape of the skin compression device and its tensioning devices is conventional in compression devices to compress an affected wound area that are analogous Rastegar-5th embodiment.

    PNG
    media_image3.png
    496
    275
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    493
    615
    media_image4.png
    Greyscale

Regarding claim 57, Rastegar-5th embodiment as modified by Gurtner teaches the skin compression device of claim 54 as discussed above.
As modified, Rastegar-5th embodiment as modified by Gurtner does not teach further comprising an antimicrobial agent associated therewith. Gurtner specifically teaches an analogous skin compression device (Abstract, Figure 9D- frame 170 which may be used with a dressing) further comprising an antimicrobial agent therewith ([0053]- discusses the different ways and types of treatment for affected areas using the disclosed device/kit wherein “Such treatments may include use of a drug or other therapeutic agent that may be applied to the skin with such device. The agents may include but are not limited to antibiotics, anti-fungals, immune modulators including corticosteroids and non-steroidal immune modulators.”). Rastegar-5th embodiment and Gurtner are analogous because they both teach compression devices to compress and treat an affected wound area.
th embodiment as modified by Gurtner to further comprise an antimicrobial agent as specifically taught by Gurtner. A skilled artisan would have been motivated to utilize an antimicrobial agent because Gurtner suggests that different forms of antimicrobials allow therapeutic treatment to the affected areas when applied onto the skin (Gurtner- [0053]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression device of Rastegar-5th embodiment as modified by Gurtner to further include an antimicrobial agent because Gurtner specifically suggests that the inclusion of these agents are conventional in compression devices to compress and treat an affected wound area that are analogous to Rastegar-5th embodiment. 
Regarding claim 58, Rastegar-5th embodiment as modified by Gurtner teaches the skin compression device of claim 54 as discussed above. Rastegar-5th embodiment as modified by Gurtner further teaches wherein the first and second tensioning members (Rastegar Figure 5d- components 101, 201; annotated Gurtner Figure 9D above- first and second tensioning members are indicated as shown) are disposed substantially parallel to one another (see annotated Gurtner Figure 9D above- indicated first and second tensioning members of each side of the frame 170 are shown to be respectively parallel such that at least one of an indicated first tensioning member is parallel to an indicated corresponding second tensioning member).
Regarding claim 59, Rastegar-5th embodiment as modified by Gurtner teaches the skin compression device of claim 54 as discussed above. Rastegar-5th embodiment as modified by Gurtner further teaches wherein the first and second tensioning members (Rastegar Figure 5d- components 101, 201; annotated Gurtner Figure 9D above- first and second tensioning members are indicated as shown) extend from the supporting member at an angle greater than 90° (see annotated Gurtner Figure 9D above- indicated angles 
Regarding claim 70, Rastegar-5th embodiment as modified by Gurtner teaches a kit (Rastegar Claims- generally recites the dressing and associated methods wherein the structure is comprised of multiple parts which are understood to form a kit, Drawings- shows different variations and structures of each variation wherein some structures may be separable), comprising: at least one skin compression device of claim 54 (see claim 54 discussion above- discusses the combination of Rastegar-5th embodiment and Gurtner); and a bonding material (Rastegar Figure 5c- adhesive on a face 303) for adhering the at least one skin compression device to the skin of the subject (Rastegar [0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”).
Regarding claim 72, Rastegar-5th embodiment as modified by Gurtner teaches the kit of claim 70 as discussed above.
As modified, Rastegar-5th embodiment as modified by Gurtner does not teach further comprising an antimicrobial agent. Gurtner specifically teaches an analogous kit ([0019-0021]- discusses different variations of the kit of the invention) with an analogous skin compression device (Abstract, Figure 9D- frame 170 which may be used with a dressing) further comprising an antimicrobial agent therewith ([0053]- discusses the different ways and types of treatment for affected areas using the disclosed device/kit wherein “Such treatments may include use of a drug or other therapeutic agent that may be applied to the skin with such device. The agents may include but are not limited to antibiotics, anti-fungals, immune modulators including corticosteroids and non-steroidal immune modulators.”). Rastegar-5th embodiment and Gurtner are analogous because they both teach compression devices to compress and treat an affected wound area.
th embodiment as modified by Gurtner to further comprise an antimicrobial agent as specifically taught by Gurtner. A skilled artisan would have been motivated to utilize an antimicrobial agent because Gurtner suggests that different forms of antimicrobials allow therapeutic treatment to the affected areas when applied onto the skin (Gurtner- [0053]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression device of Rastegar-5th embodiment as modified by Gurtner to further include an antimicrobial agent because Gurtner specifically suggests that the inclusion of these agents are conventional in compression devices to compress and treat an affected wound area that are analogous to Rastegar-5th embodiment.
Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar-5th embodiment (US 20130237895 A1) in view of Gurtner (US 20190015255 A1), in further view of Levinson (US 20180185196 A1). Rastegar-5th embodiment is defined by Figures 5a-5d and their related disclosures, as well as any general disclosures that are shared among all embodiments of the reference.
Regarding claim 55, Rastegar-5th embodiment as modified by Gurtner teaches the skin compression device of claim 54 as discussed above. 
Rastegar-5th embodiment as modified by Gurtner does not teach wherein the shape memory alloy is a nickel-titanium alloy. Levinson teaches an analogous skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue portions.”) comprising of tensioning members comprised of shape memory alloys ([0014]- “the regulatable layer or the unstretched layer includes two or more materials (e.g., three, four, five, six, seven, eight, nine, ten, or more materials). In particular nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”). Rastegar-5th embodiment and Gurtner and Levinson are analogous because the combination and Levinson both teach skin compression devices to close a wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specific shape memory alloy of the tensioning members of Rastegar-5th embodiment as modified by Gurtner to be made of nickel-titanium alloy as taught by Levinson. A skilled artisan would have been motivated to utilize a nickel-titanium alloy because this specific shape memory alloy easily responds to external stimuli (Levinson- [0014]). A skilled artisan would also have a reasonable expectation to manufacture the compression device comprising tensioning devices formed of shape memory alloys as taught by Rastegar-5th embodiment as modified by Gurtner to be specifically formed of nickel-titanium alloy because Levinson suggests that the use of this alloy is conventional in skin compression devices to close a wound area that are analogous to Rastegar-5th embodiment as modified by Gurtner.
Regarding claim 56, Rastegar-5th embodiment as modified by Gurtner and Levinson teaches the skin compression device of claim 55 as discussed above. Rastegar-5th embodiment as modified by Gurtner and Levinson further teaches wherein the nickel-titanium alloy is nitinol (Levinson [0086]- “Exemplary SMAs include a nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120221044 A1 (Archibald)- teaches a tensioning system to close a wound area.
US 20200246193 A1 (Wurapa)- teaches bandages wherein tensioning members form various shapes depending on areas applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        January 10, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786